DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Amendments to the claims overcome the rejection of claims 1-10 under 35 USC 112(b) set forth in the prior Office action, except as stated below.  Therefore, the rejection is withdrawn.
Claim Objections
Claim 2 is objected to because of the following informalities:  “a laundry box drain outlet inlet” should be “a laundry box drain outlet”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The second paragraph of claim 3 cannot be completely understood.  It is unclear what is meant by connection of a water injection system being completed.  A suggested revision of this paragraph, which is its assumed meaning, is as follows:
one end of a main machine water inlet pipe is connected to a water faucet, the other end thereof is connected to the main machine water inlet, a water inlet valve is mounted at the main machine water inlet[[,]]; when the laundry boxes are inserted in the slots, the main machine water inlet and the air pressure balance port are inserted in the laundry box water inlets[[,]] so that water from the water faucet is controlled by the water inlet valve to be injected in the laundry boxes
The third paragraph of claim 3 cannot be completely understood.  It is not clear that the terminals are in contact with the conductor plate of the laundry box “in the ultrasonic generator.”  A suggested revision of this paragraph, which is its assumed meaning, is as follows:
when the laundry boxes are inserted in the slots;
In the fourth paragraph of claim 3, it is unclear that the laundry boxes are inserted in the slots “in the main machine.”  A suggested revision of this paragraph, which is its assumed meaning, is as follows:
when the laundry boxes are inserted in the slots, 
In claim 4, it is unclear what is meant by “wherein the main machine further comprises a drying device; the laundry boxes are inserted in the slots. . . .”  A suggested revision of this paragraph, which is its assumed meaning, is as follows:
The machine for separately washing clothes of claim 3, wherein the main machine further comprises a drying device; when the laundry boxes are inserted in the slots, the main machine water inlet and the air pressure balance port are inserted in the laundry box water inlets[[;]]and the laundry box drain outlet is correspondingly connected to the main machine drain outlet[[,]]; an air outlet pipe of the drying device is in communication with the air pressure balance port[[,]]and an air return pipe of the drying device is in communication with the main machine drain outlet.

Allowable Subject Matter
Claims 2 and 6-9 are allowed.
Claims 3-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888. The examiner can normally be reached Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER E. BELL/Primary Examiner, Art Unit 1711